The assignments of error present no serious question for consideration on this appeal, except the excessive amount of the verdict.
We are impressed that the verdict is excessive, and under the authority of section 811, Title 7, Code of 1940, the amount of the verdict is hereby reduced to the sum of $300. If plaintiff remits all in excess of said sum by filing a remittitur with the clerk of this Court within thirty days, the judgment of the court below will stand affirmed, otherwise it will be reversed and the cause remanded.
Affirmed conditionally.
GARDNER, C. J., and BOULDIN and STAKELY, JJ., concur.